


Use these links to rapidly review the document
TABLE OF CONTENTS


PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of October 26, 2001

Between
DAL-TILE CORPORATION
as Seller

and

DTSC, INC.
as Purchaser

--------------------------------------------------------------------------------


TABLE OF CONTENTS




 
   
   
PRELIMINARY STATEMENTS
ARTICLE I
 
DEFINITIONS     SECTION 1.01.   Certain Defined Terms     SECTION 1.02.   Other
Terms
ARTICLE II
 
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS     SECTION 2.01.   Facility  
  SECTION 2.02.   Making Purchases                 (a) Initial Purchase    
            (b) Subsequent Purchases                 (c) Payment of Purchase
Price                 (d) Ownership of Receivables and Related Security    
SECTION 2.03.   Collections.     SECTION 2.04.   Settlement Procedures    
SECTION 2.05.   Payments and Computations, Etc     SECTION 2.06.   Contributions
ARTICLE III
 
CONDITIONS OF PURCHASES     SECTION 3.01.   Conditions Precedent to Initial
Purchase from the Seller     SECTION 3.02.   Conditions Precedent to All
Purchases
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES     SECTION 4.01.   Representations and
Warranties of the Seller
ARTICLE V
 
COVENANTS     SECTION 5.01.   Covenants of the Seller     SECTION 5.02.   Grant
of Security Interest     SECTION 5.03.   Covenant of the Seller and the
Purchaser
ARTICLE VI
 
ADMINISTRATION AND COLLECTION     SECTION 6.01.   Designation of Collection
Agent     SECTION 6.02.   Duties of Collection Agent     SECTION 6.03.  
Collection Agent Fee     SECTION 6.04.   Certain Rights of the Purchaser    
SECTION 6.05.   Rights and Remedies.     SECTION 6.06.   Transfer of Records to
Purchaser.
ARTICLE VII
 
EVENTS OF TERMINATION     SECTION 7.01.   Events of Termination
ARTICLE VIII
 
INDEMNIFICATION     SECTION 8.01.   Indemnities by the Seller

i

--------------------------------------------------------------------------------


ARTICLE IX
 
MISCELLANEOUS     SECTION 9.01.   Amendments, Etc     SECTION 9.02.   Notices,
Etc     SECTION 9.03.   Binding Effect; Assignability     SECTION 9.04.   Costs,
Expenses and Taxes     SECTION 9.05.   No Proceedings     SECTION 9.06.  
Confidentiality     SECTION 9.07.   GOVERNING LAW     SECTION 9.08.   Third
Party Beneficiary     SECTION 9.09.   Execution in Counterparts     SECTION
9.10.   Consent to Jurisdiction     SECTION 9.11.   WAIVER OF JURY TRIAL


EXHIBITS
 
 
EXHIBIT A
 
Credit and Collection Policy
 
  EXHIBIT B   Lock-Box Banks and Collection Account     EXHIBIT C   Form of
Promissory Note for Deferred Purchase Price     EXHIBIT D   Form of Promissory
Note for Purchaser Loans     EXHIBIT E   Store Accounts     EXHIBIT F  
Tradenames and Doing-Business-As Names    

ii

--------------------------------------------------------------------------------


PURCHASE AND CONTRIBUTION AGREEMENT

Dated as of October 26, 2001


    DAL-TILE CORPORATION, a Pennsylvania corporation (the "Seller"), and
DTSC, INC., a Delaware corporation (the "Purchaser"), agree as follows:


    PRELIMINARY STATEMENTS.  (1)   Certain terms which are capitalized and used
throughout this Agreement (in addition to those defined above) are defined in
Article I of this Agreement.

    (2) The Seller has Receivables that it wishes to sell to the Purchaser, and
the Purchaser is prepared to purchase such Receivables on the terms set forth
herein.

    (3) The Seller may also wish to contribute Receivables to the capital of the
Purchaser on the terms set forth herein.

    NOW, THEREFORE, the parties agree as follows:


ARTICLE I

DEFINITIONS


    SECTION 1.01.  Certain Defined Terms.   As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

    "Account Agreement" means an agreement with respect to the Collection
Account, in substantially the form of Annex E-2 to the Sale Agreement.

    "Adverse Claim" means a lien, security interest, or other charge or
encumbrance, or any other type of preferential arrangement.

    "Affiliate" means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.

    "Alternate Base Rate" means, as of any date, a fluctuating interest rate per
annum, which rate shall be equal to the higher of:

    (a) the rate of interest announced by Credit Lyonnais from time to time as
its base rate (it being understood that such rate is not necessarily intended to
be the lowest rate of interest determined by Credit Lyonnais in connection with
extensions of credit); and

    (b) 0.50% per annum above the Federal Funds Rate for such date.

    "Bank Direction Agreement" means an agreement, in substantially the form of
Annex D to the Sale Agreement, among the Seller, Credit Lyonnais and a Store
Account Bank, pursuant to which such Store Account Bank agrees to remit all
funds deposited in the Store Account maintained by it to the Collection Account.

    "Business Day" means any day on which banks are not authorized or required
to close in New York City or Dallas, Texas.

    "Collection Account" means the bank account maintained by the Purchaser for
the purpose of receiving funds remitted from all of the Store Accounts.

    "Collection Agent" means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.

    "Collection Agent Fee" has the meaning specified in Section 6.03.

    "Collections" means, with respect to any Transferred Receivable, all cash
collections and other cash proceeds of such Transferred Receivable, including,
without limitation, all cash proceeds of

--------------------------------------------------------------------------------

Related Security with respect to such Receivable, and all funds deemed to have
been received by the Seller or any other Person as a Collection pursuant to
Section 2.04.

    "Contract" means an agreement between the Seller and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Purchaser, pursuant
to or under which such Obligor shall be obligated to pay for merchandise or
services from time to time.

    "Contributed Receivable" has the meaning specified in Section 2.06.

    "Credit and Collection Policy" means those receivables credit and collection
policies and practices of the Seller in effect on the date of this Agreement
applicable to the Receivables and described in Exhibit A hereto, as modified in
compliance with this Agreement.

    "Credit Lyonnais" means Credit Lyonnais New York Branch, a branch licensed
under the laws of the State of New York of a banking corporation organized under
the laws of the Republic of France.

    "Dal-Tile Group" means Dal-Tile Group Inc., a Delaware corporation.

    "Dal-Tile International" means Dal-Tile International Inc., a Delaware
corporation.

    "Debt" means (i) indebtedness for borrowed money, (ii) obligations evidenced
by bonds, debentures, notes or other similar instruments, (iii) obligations to
pay the deferred purchase price of property or services (other than current
unsecured accounts payable incurred in the ordinary course of business),
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, and (v) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(iv) above.

    "Defaulted Receivable" means a Receivable:

     (i) as to which any payment, or part thereof,  remains unpaid for 91 or
more days from the original due date for such payment;

    (ii) as to which the Obligor thereof or any other Person obligated thereon
or owning any Related Security in respect thereof has taken any action, or
suffered any event to occur, of the type described in Section 7.01(g); or

    (iii) which has been or, consistent with the Credit and Collection Policy,
would be written off on the books of the Seller or the Purchaser as
uncollectible.

    "Deferred Purchase Price" means the portion of the Purchase Price of
Purchased Receivables purchased on any Purchase Date exceeding the amount of the
Purchase Price under Section 2.02 to be paid in cash, which portion when added
to the cumulative amount of all previous Deferred Purchase Prices (after giving
effect to any payments made on account thereof) shall not exceed 50% of the
Outstanding Balance of the Transferred Receivables. The obligations of the
Purchaser in respect of the Deferred Purchase Price shall be evidenced by the
Purchaser's subordinated promissory note in the form of Exhibit C hereto.

    "Delinquent Receivable" means a Receivable that is not a Defaulted
Receivable and:

     (i) as to which any payment, or part thereof, remains unpaid for 61 or more
days from the original due date for such payment or

2

--------------------------------------------------------------------------------

    (ii) which has been or, consistent with the Credit and Collection Policy,
would be classified as delinquent by the Seller.

    "Diluted Receivable" means that portion (and only that portion) of any
Transferred Receivable which is either (a) reduced or canceled as a result of
(i) any defective, rejected or returned merchandise or services or any failure
by the Seller to deliver any merchandise or provide any services or otherwise to
perform under the underlying Contract, (ii) any change in the terms of or
cancellation of a Contract or any cash discount, discount for quick payment or
other adjustment by the Seller or any other Person which reduces the amount
payable by the Obligor on the related Transferred Receivable (except any such
change or cancellation resulting from or relating to the financial inability to
pay or insolvency of the Obligor of such Transferred Receivable) or (iii) any
set-off by an Obligor in respect of any claim by such Obligor as to amounts owed
by it on the related Receivable (whether such claim arises out of the same or a
related transaction or an unrelated transaction) or (b) subject to any specific
dispute, offset, counterclaim or defense whatsoever (except the discharge in
bankruptcy of the Obligor thereof), including, without limitation, any
non-payment by the Obligor due to failure by the Seller to deliver any
merchandise or provide any services; provided that Diluted Receivables are
calculated assuming that all chargebacks are resolved in the Obligor's favor.

    "Discount" means, in respect of each Purchase, 3.0% of the Outstanding
Balance of the Receivables that are the subject of such Purchase; provided,
however, the foregoing Discount may be revised prospectively by request of
either of the parties hereto to reflect changes in recent experience with
respect to write-offs, timing and cost of Collections and cost of funds,
provided that such revision is consented to by both of the parties (it being
understood that each party agrees to duly consider such request but shall have
no obligation to give such consent). The then current Discount shall be set
forth on each Monthly Report.

    "DTC Store" means any sales service center operated by the Seller.

    "Eligible Receivable" means a Receivable:

     (i) the Obligor of which (A) is a United States resident, (B) is not an
Affiliate of Dal-Tile International, Dal-Tile Group or the Seller and (C) is not
a government or a governmental subdivision or agency that has the benefit of an
anti-assignment statute or other statute imposing restrictions on the assignment
of Receivables due from it;

    (ii) which, at the time of the transfer thereof to the Purchaser under this
Agreement, is not a Defaulted Receivable or a Delinquent Receivable;

    (iii) which, according to the Contract related thereto, is required to be
paid in full either (A) within less than 60 days of the original billing date
therefor or (B) within 60 days of the original billing date therefor if the
aggregate Outstanding Balance of such Receivable and all other Receivables
having similar payment terms does not exceed 50% of the Outstanding Balance of
all Transferred Receivables;

    (iv) which is an "account" within the meaning of Article 9 of the UCC of the
applicable jurisdictions governing the perfection of the Purchaser's ownership
of and security interest in such Receivable;

    (v) which is denominated and payable only in United States dollars in the
United States;

    (vi) which arises under a Contract which, together with such Receivable, is
in full force and effect and constitutes the legal, valid and binding obligation
of the Obligor of such Receivable and is not subject to any Adverse Claim or any
dispute, offset, counterclaim or defense whatsoever (except the potential
discharge in bankruptcy of such Obligor);

3

--------------------------------------------------------------------------------

   (vii) which, together with the Contract related thereto, does not contravene
in any material respect any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to usury,
consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;

   (viii) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of the Seller under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of the Purchaser
and its assignees to exercise their rights under this Agreement, including,
without limitation, their right to review the Contract;

    (ix) which was generated in the ordinary course of the Seller's business;

    (x) which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof, except, with respect to a Receivable that is Purchased
by, or contributed to, the Purchaser on the date of the initial Purchase
hereunder, as permitted under Section 6.02(d), but only for non-credit-related
reasons;

    (xi) the transfer, sale or assignment of which does not contravene any
applicable law, rule or regulation;

   (xii) which satisfies all applicable requirements of the Credit and
Collection Policy;

   (xiii) which does not constitute a "bill and hold" sale; and

   (xiv) as to which, prior to the time of the transfer of such Receivable under
this Agreement, the Purchaser or its assignee has not notified the Seller that
such Receivable (or the Obligor of such Receivable) is, in the reasonable good
faith judgment of the Purchaser or such assignee, no longer acceptable for
transfer hereunder for credit-related reasons.

    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

    "Event of Termination" has the meaning specified in Section 7.01.

    "Facility" means the willingness of the Purchaser to consider making
Purchases of Receivables from the Seller from time to time pursuant to the terms
of this Agreement.

    "Facility Termination Date" means the earliest of (i) October 26, 2004,
(ii) the date of termination of the Facility pursuant to Section 7.01 and
(iii) the date which the Seller designates by at least two Business Days' notice
to the Purchaser.

    "Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Credit Lyonnais from three Federal funds brokers of
recognized standing selected by it.

    "Fiscal Month" means a fiscal month of Dal-Tile International containing
four or five weeks as determined under the accounting policies and procedures of
Dal-Tile International Inc. and its Affiliates, as in effect on the date hereof.

4

--------------------------------------------------------------------------------

    "General Trial Balance" of the Seller on any date means the Seller's
accounts receivable trial balance (whether in the form of a computer printout,
magnetic tape or diskette) on such date, listing Obligors and the Receivables
respectively owed by such Obligors on such date together with the aged
Outstanding Balances of such Receivables, in form and substance satisfactory to
the Purchaser.

    "Incipient Event of Termination" means an event that but for notice or lapse
of time or both would constitute an Event of Termination.

    "Indemnified Amounts" has the meaning specified in Section 8.01.

    "Lock-Box Account" means a post office box administered by a Lock-Box Bank
and the associated account maintained at a Lock-Box Bank, in each case
maintained for the purpose of receiving Collections.

    "Lock-Box Agreement" means an agreement among the Seller, the Purchaser (or
its assignees or designees) and any Lock-Box Bank in form and substance
satisfactory to the Purchaser (or its assignees or designees).

    "Lock-Box Bank" means any of the banks holding one or more Lock-Box
Accounts.

    "Monthly Report" means a report, in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to
Section 6.02(b).

    "Obligor" means a Person obligated to make payments to the Seller pursuant
to a Contract.

    "Outstanding Balance" of any Receivable at any time means the then
outstanding principal balance thereof.

    "Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

    "Purchase" means a purchase by the Purchaser of Receivables from the Seller
pursuant to Article II.

    "Purchase Date" means each day on which a Purchase is made pursuant to
Article II.

    "Purchase Price" for any Purchase means an amount equal to the Outstanding
Balance of the Receivables that are the subject of such Purchase as set forth in
the Seller's General Trial Balance, minus the Discount for such Purchase.

    "Purchased Receivable" means any Receivable which is purchased by the
Purchaser pursuant to Section 2.02.

    "Purchaser Loan" means any loan made by the Purchaser, at its option, to the
Seller, upon the Seller's request, provided that no such Purchaser Loans may be
made if an Event of Termination or an Incipient Event of Termination has
occurred and is continuing, or would occur after giving effect thereto, or if
any amounts are outstanding under the Deferred Purchase Price. Purchaser Loans
made by the Purchaser hereunder shall be evidenced by the promissory note of the
Seller in substantially the form of Exhibit D hereto.

    "Receivable" means the indebtedness of any Obligor (other than an Obligor
which is an Affiliate of Dal-Tile International or the Seller) under a Contract,
and includes the right to payment of any interest or finance charges and other
obligations of such Obligor with respect thereto; provided, however, that
"Receivable" does not include any such indebtedness created by the Corporate
Strategic Business Unit or the R&M Strategic Business Unit of the Seller.

    "Receivables Purchase Request" has the meaning specified in Section 2.02(a).

5

--------------------------------------------------------------------------------

    "Related Security" means with respect to any Receivable:

     (i) all of the Seller's interest in any merchandise (including returned
merchandise) the sale of which gives rise to such Receivable;

    (ii) all security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by an Obligor describing any collateral securing such
Receivable;

    (iii) all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise; and

    (iv) the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and similar property and rights) to the extent relating
to such Receivable and the related Obligor.

    "Sale Agreement" means that certain Receivables Purchase Agreement, dated as
of the date hereof, among the Purchaser, as seller, Atlantic Asset
Securitization Corp., as an investor, Credit Lyonnais, as a bank and as agent,
and the Seller, as collection agent and originator, as amended or restated from
time to time.

    "Settlement Date" means the tenth Business Day of each Fiscal Month;
provided, however, that following the occurrence of an Event of Termination,
Settlement Dates shall occur on such days as are selected from time to time by
the Purchaser or its designee in a written notice to the Collection Agent.

    "Store Account" means a bank account maintained by the Seller for the
purpose of receiving Collections, funds constituting cash sales of merchandise
and other funds of any DTC Store.

    "Store Account Bank" means the bank holding any Store Account.

    "Transferred Receivable" means a Purchased Receivable or a Contributed
Receivable.

    "UCC" means the Uniform Commercial Code as from time to time in effect in
the specified jurisdiction.

    "Weekly Report" means a report, in form and substance satisfactory to the
Purchaser, furnished by the Collection Agent to the Purchaser pursuant to
Section 6.02(c).


    SECTION 1.02.  Other Terms.   All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles. All terms used in Article 9 of the UCC in the State of New York, and
not specifically defined herein, are used herein as defined in such Article 9.


ARTICLE II

AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS



    SECTION 2.01.  Facility.   On the terms and conditions hereinafter set forth
and without recourse to the Seller (except to the extent specifically provided
herein), the Seller may at its option sell or contribute to the Purchaser all
Receivables originated by it from time to time and the Purchaser may at its
option purchase or accept as a contribution from the Seller all Receivables of
the Seller from time to time, in each case during the period from the date
hereof to the Facility Termination Date.

6

--------------------------------------------------------------------------------


    SECTION 2.02.  Making Purchases.   


    (a)  Initial Purchase.   The Seller shall give the Purchaser at least one
Business Day's notice of its request for the initial Purchase hereunder, which
request shall specify the date of such Purchase (which shall be a Business Day)
and the proposed Purchase Price for such Purchase. The Purchaser shall promptly
notify the Seller whether it has determined to make such Purchase. On the date
of such Purchase, the Purchaser shall, upon satisfaction of the applicable
conditions set forth in Article III, pay the Purchase Price for such Purchase in
the manner provided in Section 2.02(c).


    (b)  Subsequent Purchases.   On each Business Day following the initial
Purchase, unless either party shall notify the other party to the contrary, the
Seller shall sell to the Purchaser and the Purchaser shall purchase from the
Seller, upon satisfaction of the applicable conditions set forth in Article III,
all Receivables originated by the Seller which have not previously been sold or
contributed to the Purchaser; provided, however, that the Seller may, at its
option on any Purchase Date, contribute all or any of such Receivables to the
Purchaser pursuant to Section 2.06, instead of selling such Receivables to the
Purchaser pursuant to this Section 2.02(b). On or within five Business Days
after the date of each such Purchase, the Purchaser shall pay the Purchase Price
for such Purchase in the manner provided in Section 2.02(c).


    (c)  Payment of Purchase Price.   The Purchase Price for each Purchase shall
be paid on or within five Business Days after the Purchase Date therefor by
means of any one or a combination of the following: (i) a deposit in same day
funds to the Seller's account designated by the Seller, (ii) an increase in the
Deferred Purchase Price (subject at all times to the limitations contained in
the definition thereof), or (iii) a credit against interest and/or principal
owed by the Seller with respect to any Purchaser Loan. The allocation of the
Purchase Price as among such methods of payment shall be subject in each
instance to the approval of the Purchaser and the Seller.


    (d)  Ownership of Receivables and Related Security.   On each Purchase Date,
after giving effect to the Purchase (and any contribution of Receivables) on
such date, the Purchaser shall own all Receivables originated by the Seller as
of such date (including Receivables which have been previously sold or
contributed to the Purchaser hereunder). The Purchase or contribution of any
Receivable shall include all Related Security with respect to such Receivable.


    SECTION 2.03.  Collections.   (a) Unless otherwise agreed, the Collection
Agent shall, on each Settlement Date, deposit into an account of the Purchaser
or the Purchaser's assignee all Collections of Transferred Receivables then held
by the Collection Agent.

    (b) In the event that the Seller believes that funds which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser's assignee, the Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, to the Seller all funds so deposited
which are identified, to the Purchaser's satisfaction, as not being Collections
of Transferred Receivables.

    (c) On each Settlement Date, the Purchaser shall pay to the Seller accrued
interest on the Deferred Purchase Price and the Purchaser may, at its option,
prepay in whole or in part the principal amount of the Deferred Purchase Price;
provided that each such payment shall be made solely from (i) Collections of
Transferred Receivables after all other amounts then due from the Purchaser
under the Sale Agreement have been paid in full and all amounts then required to
be set aside by the Purchaser or the Collection Agent, on their respective
books, under the Sale Agreement have been so set aside or (ii) excess cash flow
from operations of the Purchaser which is not required to be applied to the
payment of other obligations of the Purchaser; and provided further, that no
such payment shall be made at any time when an Event of Termination shall have
occurred and be continuing. At such time following the Facility Termination Date
when all Capital, Yield and other amounts owed by the Purchaser under the Sale
Agreement shall have been paid in full, the Purchaser shall apply, on each

7

--------------------------------------------------------------------------------

Settlement Date, all Collections of Transferred Receivables received by the
Purchaser pursuant to Section 2.03(a) (and not previously distributed) first to
the payment of accrued interest on the Deferred Purchase Price, and then to the
reduction of the principal amount of the Deferred Purchase Price.


    SECTION 2.04.  Settlement Procedures.   (a) If on any day any Purchased
Receivable becomes (in whole or in part) a Diluted Receivable, the Seller shall
be deemed to have received on such day a Collection of such Purchased Receivable
in the amount of such Diluted Receivable. The Seller shall pay to the Collection
Agent on or prior to the earlier of (i) the next Settlement Date or (ii) the
occurrence of an Event of Termination all amounts deemed to have been received
pursuant to this subsection.

    (b) Upon discovery by the Seller or the Purchaser of a breach of any of the
representations and warranties made by the Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the other party, as soon as practicable and in any event
within three Business Days following such discovery. The Seller shall, upon not
less than two Business Days' notice from the Purchaser or its assignee or
designee, repurchase such Transferred Receivable on the next succeeding
Settlement Date for a repurchase price equal to the Outstanding Balance of such
Transferred Receivable. Each repurchase of a Transferred Receivable shall
include the Related Security with respect to such Transferred Receivable. The
proceeds of any such repurchase shall be deemed to be a Collection in respect of
such Transferred Receivable. If the Seller is not the Collection Agent, the
Seller shall pay to the Collection Agent on or prior to the next Settlement Date
the repurchase price required to be paid pursuant to this subsection.

    (c) Except as stated in subsection (a) or (b) of this Section 2.04 or as
otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables.


    SECTION 2.05.  Payments and Computations, Etc.   (a) All amounts to be paid
or deposited by the Seller or the Collection Agent hereunder shall be paid or
deposited no later than 12:00 noon (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, during the existence of the Sale Agreement, shall be
those set forth in the Sale Agreement.

    (b) The Seller shall, to the extent permitted by law, pay to the Purchaser
interest on any amount not paid or deposited by the Seller (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2.00% per annum above the Alternate Base Rate, payable on demand.

    (c) All computations of interest and all computations of fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed. Whenever any payment
or deposit to be made hereunder shall be due on a day other than a Business Day,
such payment or deposit shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of such payment or
deposit.


    SECTION 2.06.  Contributions.   The Seller may from time to time at its
option, by notice to the Purchaser on or prior to the date of the proposed
contribution, identify Receivables which it proposes to contribute to the
Purchaser as a capital contribution. On the date of each such contribution and
after giving effect thereto, the Purchaser shall own the Receivables so
identified and contributed (collectively, the "Contributed Receivables") and all
Related Security with respect thereto. The foregoing notwithstanding, on the
date of the initial Purchase hereunder the Seller agrees to contribute to the
Purchaser all Receivables which are not included in such initial Purchase.

8

--------------------------------------------------------------------------------




ARTICLE III

CONDITIONS OF PURCHASES



    SECTION 3.01.  Conditions Precedent to Initial Purchase from the Seller.
  The initial Purchase of Receivables from the Seller hereunder is subject to
the conditions precedent that the Purchaser shall have received on or before the
date of such Purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Purchaser:

    (a) Certified copies of the resolutions of the Board of Directors of the
Seller approving this Agreement and certified copies of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement.

    (b) A certificate of the Secretary or Assistant  Secretary of the Seller
certifying the names and true signatures of the officers of the Seller
authorized to sign this Agreement and the other documents to be delivered by it
hereunder.

    (c) Acknowledgment copies or time stamped receipt copies (or other evidence
of filing) of proper financing statements, duly filed on or before the date of
the initial Purchase, naming the Seller as the seller/debtor and the Purchaser
as the purchaser/secured party, or other similar instruments or documents, as
the Purchaser may deem necessary or desirable under the UCC of all appropriate
jurisdictions or other applicable law to perfect the Purchaser's ownership of
and security interest in the Receivables and Related Security and Collections
with respect thereto.

    (d) Proper financing statements (together with such written authorizations
to file such financing statements or such other written statements with respect
to the filing of such financing statements as the Agent may request), if any,
necessary to release all security interests and other rights of any Person in
the Transferred Receivables, Contracts or Related Security previously granted by
the Seller.

    (e) Completed requests for information, dated on or before the date of such
initial Purchase, listing the effective financing statements filed in
Pennsylvania and Texas that name the Seller as debtor, together with copies of
such other financing statements (none of which shall cover any Transferred
Receivables, Contracts or Related Security).

    (f)  Favorable opinions of (i) Fried, Frank, Harris, Shriver & Jacobson,
(ii) Olshan, Grundman, Frome, Rosenzweig & Wolosky LLP, (iii) Dechert and
(iv) Mark A. Solls, each as counsel for the Seller, in form and substance
satisfactory to the Purchaser, as to such matters as the Purchaser may
reasonably request.

    (g) Executed copies of Lock-Box Agreements with each Lock-Box Bank and the
Account Agreement with the bank holding the Collection Account.

    (h) Executed copies of Bank Direction Agreements with respect to the Store
Accounts maintained at Bank of America-East, Bank of America-West, Bank One
Chicago, Bank One Michigan, Bank One Texas, First Union and Wells Fargo Bank.


    SECTION 3.02.  Conditions Precedent to All Purchases.   Each Purchase
(including the initial Purchase) hereunder shall be subject to the further
conditions precedent that:

    (a) with respect to any such Purchase, on or prior to the date of such
Purchase, the Seller shall have delivered to the Purchaser, if requested by the
Purchaser, (i) the Seller's General Trial Balance (which if in magnetic tape or
diskette format shall be compatible with the Purchaser's computer equipment) as
of a date not more than 31 days prior to the date of such Purchase, and (ii) a
written report identifying, among other things, the Receivables to be included
in such

9

--------------------------------------------------------------------------------

Purchase and such additional information concerning such Receivables as may
reasonably be requested by the Purchaser;

    (b) with respect to any such Purchase, on or prior to the date of such
Purchase, the Collection Agent shall have delivered to the Purchaser, in form
and substance satisfactory to the Purchaser, a completed Monthly Report (or, in
the case of the initial Purchase, a pro forma Monthly Report for the period
ending September 28, 2001) for the most recently ended reporting period for
which information is required pursuant to Section 6.02(b) and containing such
additional information as may reasonably be requested by the Purchaser;

    (c) at its expense, the Seller shall have caused the master data processing
records evidencing Transferred Receivables to be marked to indicate that such
Receivables, the Related Security and Collections with respect thereto have been
sold and/or contributed in accordance with this Agreement; and

    (d) on the date of such Purchase or contribution the following statements
shall be true (and the Seller, by accepting the Purchase Price for such
Purchase, shall be deemed to have certified that):

     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the date of such Purchase as though made on and as of such
date,

    (ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination and

    (iii) The Purchaser shall not have delivered to the Seller a notice that the
Purchaser shall not make any further Purchases hereunder; and

    (e) the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.


ARTICLE IV

REPRESENTATIONS AND WARRANTIES



    SECTION 4.01.  Representations and Warranties of the Seller.   The Seller
represents and warrants as follows:

    (a) The Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of Pennsylvania, and is duly qualified to do
business, and is in good standing, in every jurisdiction where the nature of its
business requires it to be so qualified, unless the failure to so qualify would
not reasonably be expected to have a material adverse effect on (i) the
interests of the Purchaser hereunder, (ii) the collectibility of the Transferred
Receivables, or (iii) the ability of the Seller or the Collection Agent to
perform their respective obligations hereunder.

    (b) The execution, delivery and performance by the Seller of this Agreement
and the other documents to be delivered by it hereunder, including the Seller's
sale and contribution of Receivables hereunder and the Seller's use of the
proceeds of Purchases, (i) are within the Seller's corporate powers, (ii) have
been duly authorized by all necessary corporate action, (iii) do not contravene
(1) the Seller's certificate of incorporation or by-laws, (2) any law, rule or
regulation applicable to the Seller, (3) any material contractual restriction
binding on or affecting the Seller or its property or (4) any order, writ,
judgment, award, injunction or decree binding on or affecting the Seller or its
property, and (iv) do not result in or require the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties (except for the transfer of the Seller's interest in the
Transferred Receivables pursuant to this Agreement)

10

--------------------------------------------------------------------------------

pursuant to any material agreement. This Agreement has been duly executed and
delivered by the Seller.

    (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Seller of this Agreement or any
other document to be delivered by it hereunder.

    (d) This Agreement constitutes the legal, valid and binding obligation of
the Seller enforceable against the Seller in accordance with its terms, except
that such enforcement may be subject to bankruptcy, insolvency, reorganization,
moratorium (whether general or specific) and other similar laws now or hereafter
in effect affecting creditors' rights generally.

    (e) Sales and contributions made pursuant to this Agreement will constitute
a valid sale, transfer, and assignment of the Transferred Receivables to the
Purchaser, enforceable against creditors of, and purchasers from, the Seller.
The Seller shall have no remaining property interest in any Transferred
Receivable.

    (f)  The consolidated balance sheet of Dal-Tile International and its
consolidated Subsidiaries as at December 29, 2000, and the related consolidated
statements of income and retained earnings of Dal-Tile International and its
consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Purchaser, fairly present, in all material respects, the
financial condition of Dal-Tile International and its consolidated Subsidiaries
as at such date and the results of the operations of Dal-Tile International and
its consolidated Subsidiaries for the period ended on such date, all in
accordance with generally accepted accounting principles consistently applied,
and since December 29, 2000, there has been no material adverse change in the
business, financial condition or operations of Dal-Tile International and its
consolidated Subsidiaries taken as a whole that could reasonably be expected to
adversely affect the value or collectibility of the Transferred Receivables or
the ability of the Seller to collect Transferred Receivables or otherwise
perform its obligations under this Agreement;

    (g) There is no pending or threatened action or proceeding affecting the
Seller or any of its subsidiaries before any court, governmental agency or
arbitrator which may reasonably be expected to materially adversely affect the
financial condition or operations of the Seller or any of its subsidiaries or
the ability of the Seller to perform its obligations under this Agreement, or
which purports to affect the legality, validity or enforceability of this
Agreement.

    (h) No proceeds of any Purchase will be used, whether directly or
indirectly, to purchase or carry Margin Stock (as such term is defined in
Regulation U of the Board of Governors of the Federal Reserve System of the
United States, as in effect from time to time) or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.

    (i)  No transaction contemplated hereby requires compliance with any bulk
sales act or similar law.

    (j)  Each Receivable characterized as an Eligible Receivable in a Monthly
Report, a Weekly Report (or any other statement made by the Collection Agent or
the Seller) is an Eligible Receivable as of the date of such Monthly Report,
Weekly Report or statement, and each such Receivable and each Transferred
Receivable, together with the Related Security, is owned (immediately prior to
its sale or contribution hereunder) by the Seller free and clear of any Adverse
Claim (other than any Adverse Claim arising solely as the result of any action
taken by the Purchaser). When the Purchaser makes a Purchase it shall acquire
valid and perfected first priority ownership of each Purchased Receivable and
the Related Security and Collections with respect thereto free and clear of any
Adverse Claim (other than any Adverse Claim arising solely

11

--------------------------------------------------------------------------------

as the result of any action taken by the Purchaser), and no effective financing
statement or other instrument similar in effect covering any Transferred
Receivable, any interest therein, the Related Security or Collections with
respect thereto is on file in any recording office except such as may be filed
in favor of Purchaser in accordance with this Agreement or in connection with
any Adverse Claim arising solely as the result of any action taken by the
Purchaser.

    (k) Each Monthly Report and Weekly Report (if prepared by the Seller or one
of its Affiliates, or to the extent that information contained therein is
supplied by the Seller or one of its Affiliates), information, exhibit,
financial statement, document, book, record or report furnished or to be
furnished at any time by or on behalf of the Seller to the Purchaser in
connection with this Agreement is or will be accurate in all material respects
as of its date or (except as otherwise disclosed to the Purchaser at such time)
as of the date so furnished, and no such document contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.

    (l)  The principal place of business and chief executive office of the
Seller and the office where the Seller keeps its records concerning the
Transferred Receivables are located at the address or addresses referred to in
Section 5.01(b).

    (m) The names and addresses of all the Lock-Box Banks, together with the
account numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified
in Exhibit B (as the same may be updated from time to time pursuant to
Section 5.01(g)). The name and address of the bank holding the Collection
Account, together with the account number of the Collection Account, are as
specified in Exhibit B (as the same may be updated from time to time pursuant to
Section 5.01(g)). The names and addresses of all the Store Account Banks,
together with the account numbers of the Store Accounts at such Store Account
Banks, are as specified in Exhibit E hereto, as such Exhibit E may be updated
from time to time pursuant to Section 5.01(i).

    (n) Other than as set forth on Exhibit F hereto, the Seller has not been
since January 1, 1996, and is not currently, known by any tradename or
doing-business-as name. Other than as set forth on Exhibit F hereto, the Seller
has not used since January 1, 1996, and does not currently use, any tradename or
doing-business-as name.

    (o) With respect to any programs used by the Seller in the servicing of the
Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Collection Agent pursuant to Section 6.01(b) so that such
new Collection Agent shall have the benefit of such programs (it being
understood that, however, the Collection Agent, if other than the Seller, shall
be required to be bound by a confidentiality agreement reasonably acceptable to
the Seller).

    (p) The transfers of Transferred Receivables by the Seller to the Purchaser
pursuant to this Agreement, and all other transactions between the Seller and
the Purchaser, have been and will be made in good faith and without intent to
hinder, delay or defraud creditors of the Seller.


ARTICLE V

COVENANTS



    SECTION 5.01.  Covenants of the Seller.   From the date hereof until the
first day following the Facility Termination Date on which all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables:

    (a) Compliance with Laws, Etc. The Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply

12

--------------------------------------------------------------------------------

with such laws, rules and regulations or the failure so to preserve and maintain
such rights, franchises, qualifications, and privileges would not materially
adversely affect the collectibility of the Transferred Receivables or the
ability of the Seller to perform its obligations under this Agreement.

    (b) Offices, Records and Books of Account. The Seller will keep its
principal place of business and chief executive office and the office where it
keeps its records concerning the Transferred Receivables at the address of the
Seller set forth under its name on the signature page to this Agreement or, upon
30 days' prior written notice to the Purchaser, at any other locations within
the United States. The Seller will not change its name or its state of
organization, unless (i) the Seller shall have provided the Purchaser with at
least 30 days' prior written notice thereof, (ii) no later than the effective
date of such change, all actions required by Section 5.01(l) shall have been
taken and completed and (iii) such name change would not be reasonably likely to
mislead a Person as to the separate identity of the Purchaser and the Seller.
The Seller also will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Transferred Receivables and related Contracts in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Transferred Receivables (including, without limitation,
records adequate to permit the daily identification of each new Transferred
Receivable and all Collections of and adjustments to each existing Transferred
Receivable). The Seller shall make a notation in its books and records,
including its computer files, to indicate which Receivables have been sold or
contributed to the Purchaser hereunder.

    (c) Performance and Compliance with Contracts and Credit and Collection
Policy. The Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Transferred Receivables, and
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Transferred Receivable and the related Contract.

    (d) Sales, Liens, Etc. Except for the sales and contributions of Receivables
contemplated herein, the Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security,
related Contract or Collections, or upon or with respect to any account to which
any Collections of any Transferred Receivable are sent, or assign any right to
receive income in respect thereof.

    (e) Extension or Amendment of Transferred Receivables. Except as provided in
Section 6.02(d), the Seller will not extend, amend or otherwise modify the terms
of any Transferred Receivable, or amend, modify or waive any term or condition
of any Contract related thereto.

    (f)  Change in Business or Credit and Collection Policy. The Seller will not
make any change in the character of its business or in the Credit and Collection
Policy that would, in either case, materially adversely affect the
collectibility of the Transferred Receivables or the ability of the Seller to
perform its obligations under this Agreement.

    (g) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank or bank account as a Lock-Box Bank or Lock-Box Account from
those listed in Exhibit B to this Agreement, or make any change in its
instructions to Obligors regarding payments to be made to any Lock-Box Bank,
unless the Purchaser shall have received notice of such addition, termination or
change (including an updated Exhibit B) and executed copies of Lock-Box
Agreements with each new Lock-Box Bank or with respect to each new Lock-Box
Account. The Seller will not change the Collection Account, unless the Purchaser
shall have received notice of such change

13

--------------------------------------------------------------------------------

(including an updated Exhibit B) and a fully executed Account Agreement with
respect to such new Collection Account.

    (h) Deposits to Lock-Box Accounts. The Seller will instruct, or cause the
Collection Agent (if not the Seller) to instruct, all Obligors to remit all
their payments in respect of Transferred Receivables to a Lock-Box Account. The
Seller will instruct, or cause the Collection Agent (if not the Seller) to
instruct, the appropriate responsible employees at each DTC Store to remit all
payments in respect of Receivables which, notwithstanding the aforementioned
instructions given to the Obligors, are received at such DTC Store on any
Business Day to a Store Account at the end of such Business Day or by noon on
the next Business Day. If the Seller shall receive any Collections directly
(rather than at a DTC Store), it shall immediately (and in any event within two
Business Days) deposit the same to a Lock-Box Account or the Collection Account.
The Seller will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box Account cash or cash proceeds other than
Collections of Transferred Receivables. The Seller will instruct, or cause the
Collection Agent (if not the Seller) to instruct, each bank holding a Store
Account to remit, on each Business Day from and after the date of this
Agreement, by wire transfer, ACH debit or other electronic method, all funds
deposited and collected in each Store Account to the Collection Account.

    (i)  Store Accounts. The Seller will not open or close any Store Account,
unless the Purchaser and its assigns shall have received prior notice of such
change (including an updated Exhibit E) and a fully executed Bank Direction
Agreement with respect to each new Store Account.

    (j)  Bank Direction Agreements. On or prior to March 31, 2002, the Seller
will deliver to the Purchaser fully executed Bank Direction Agreements in form
reasonably acceptable to the Purchaser and its assignee with respect to each
Store Account other than those Store Accounts for which (i) the Purchaser and
its assignee may waive the requirements of this Section 5.01(j) or (ii) Bank
Direction Agreements have already been delivered pursuant to Section 3.01(h).

    (k) Audits. The Seller will, from time to time during regular business hours
as reasonably requested by the Purchaser or its assigns, permit the Purchaser,
or its agents, representatives or assigns, (i) to examine and make copies of and
abstracts from all books, records and documents (including, without limitation,
computer tapes and disks) in the possession or under the control of the Seller
relating to Transferred Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of the Seller for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to Transferred Receivables and
the Related Security or the Seller's performance hereunder or under the
Contracts with any of the officers or employees of the Seller having knowledge
of such matters.

    (l)  Further Assurances. (i) The Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that to the Seller's knowledge may be
necessary, or that the Purchaser or its assignee may reasonably request, to
perfect, protect or more fully evidence the sale and contribution of Receivables
under this Agreement, or to enable the Purchaser or its assignee to exercise and
enforce its respective rights and remedies under this Agreement. Without
limiting the foregoing, the Seller will, upon the request of the Purchaser or
its assignee, (A) execute and file such financing or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or desirable to perfect, protect or evidence such Transferred
Receivables; and (B) deliver to the Purchaser copies of all Contracts relating
to the Transferred Receivables and all records relating to such Contracts and
the Transferred Receivables, whether in hard copy or in magnetic tape or
diskette format (which if in magnetic tape or diskette format shall be
compatible with the Purchaser's computer equipment).

14

--------------------------------------------------------------------------------

    (ii) The Seller authorizes the Purchaser or its assignee to file financing
or continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security, the related
Contracts and the Collections with respect thereto without the signature of the
Seller where permitted by law.

    (m) Reporting Requirements. The Seller will provide to the Purchaser the
following:

     (i) as soon as available and in any event within 45 days after the end of
the first three quarters of each fiscal year of Dal-Tile International, an
unaudited consolidated balance sheet of Dal-Tile International and its
consolidated Subsidiaries as of the end of such quarter and consolidated
statements of income and retained earnings of Dal-Tile International and its
consolidated Subsidiaries for the period commencing at the end of the previous
fiscal year of Dal-Tile International and ending with the end of such quarter,
certified by the chief financial officer of Dal-Tile International;

    (ii) as soon as available and in any event within 90 days after the end of
each fiscal year of Dal-Tile International, a copy of the annual report for such
fiscal year of Dal-Tile International and its consolidated Subsidiaries,
containing consolidated financial statements for such year audited by an
independent public accountants acceptable to the Purchaser;

    (iii) as soon as possible and in any event within three Business Days after
the occurrence of each Event of Termination or Incipient Event of Termination, a
statement of the chief financial officer of the Seller setting forth details of
such Event of Termination or Incipient Event of Termination and the action that
the Seller has taken and proposes to take with respect thereto;

    (iv) promptly after the sending or filing thereof, copies of all reports
that Dal-Tile International sends to any of its security holders generally, and
copies of all Form 10-K, Form 10-Q and Form 8-K reports and all other reports
and registration statements that Dal-Tile International or any Subsidiary
thereof files with the Securities and Exchange Commission or any national
securities exchange;

    (v) promptly after the filing or receiving thereof, copies of all reports
and notices that the Seller or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that the Seller or any Affiliate receives from any of the
foregoing or from any multiemployer plan (within the meaning of
Section 4001(a)(3) of ERISA) to which the Seller or any Affiliate is or was,
within the preceding five years, a contributing employer, in each case in
respect of the assessment of withdrawal liability or an event or condition which
could, in the aggregate, result in the imposition of liability on the Seller
and/or any such Affiliate in excess of $5,000,000;

    (vi) at least 30 days prior to any change in the Seller's name or the
Seller's state of incorporation, a notice setting forth the new name or state of
incorporation and the effective date thereof; and

   (vii) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of the Seller as the Purchaser
may from time to time reasonably request.

    (n) Separate Conduct of Business. The Seller will: (i) maintain separate
corporate records and books of account from those of the Purchaser; (ii) conduct
its business from an office separate from that of the Purchaser, which office
would not be reasonably likely to mislead a Person as to the separate identity
of the Purchaser and the Seller; (iii) ensure that all oral and written
communications, including without limitation, letters, invoices, purchase
orders, contracts, statements and applications, will be made solely in its own
name; (iv) have stationery and other

15

--------------------------------------------------------------------------------

business forms and a mailing address and a telephone number separate from those
of the Purchaser; (v) not pay or hold itself out as having agreed to pay, or as
being liable for, the obligations of the Purchaser; (vi) not engage in any
transaction with the Purchaser except as contemplated by this Agreement or as
permitted by the Sale Agreement; (vii) continuously maintain as official records
the resolutions, agreements and other instruments underlying the transactions
contemplated by this Agreement; and (viii) disclose on its annual financial
statements (A) the effects of the transactions contemplated by this Agreement in
accordance with generally accepted accounting principles and (B) that the assets
of the Purchaser are not available to pay its creditors.

    (o) Taxes. The Seller will file all Federal and other material tax returns
and reports required by law to be filed by it and will promptly pay all Federal
and other material taxes and governmental charges at any time owing, except such
as are being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established in accordance with, and to the extent
required by, generally accepted accounting principles in the United States. The
Seller will pay when due any taxes payable in connection with the Receivables,
exclusive of taxes on or measured by income or gross receipts of the Agent, the
Investors and the Banks (as each such term is defined in the Sale Agreement) and
the Purchaser.


    SECTION 5.02.  Grant of Security Interest.   To secure all obligations of
the Seller arising in connection with this Agreement, and each other agreement
entered into in connection with this Agreement, whether now or hereafter
existing, due or to become due, direct or indirect, or absolute or contingent,
including, without limitation, Indemnified Amounts, payments on account of
Collections received or deemed to be received, and any other amounts due the
Purchaser hereunder, the Seller hereby assigns and grants to Purchaser a
security interest in all of the Seller's right, title and interest now or
hereafter existing in, to and under all Receivables which do not constitute
Transferred Receivables, the Related Security and all Collections with regard
thereto and each Store Account, together with all funds on deposit therein.


    SECTION 5.03.  Covenant of the Seller and the Purchaser.   The Seller and
the Purchaser have structured this Agreement with the intention that each
Purchase of Receivables hereunder and each contribution of Receivables hereunder
shall be treated as a sale of such Receivables by the Seller to the Purchaser
and/or an absolute transfer of such Receivables by the Seller to the Purchaser
for all purposes. The Seller and the Purchaser shall record each Purchase and
contribution as a sale and purchase and/or a capital contribution, on its books
and records, and reflect each Purchase and contribution in its financial
statements and tax returns as a sale and purchase and/or capital contribution.
In the event that, contrary to the mutual intent of the Seller and the
Purchaser, any Purchase or contribution of Receivables hereunder is not
characterized as a sale and/or absolute transfer, the Seller shall, effective as
of the date hereof, be deemed to have granted (and the Seller hereby does grant)
to the Purchaser a first priority security interest in and to any and all
Receivables that are intended to be or are purported to be Transferred
Receivables, the Related Security and the proceeds thereof to secure the
repayment of all amounts advanced to the Seller hereunder with accrued interest
thereon, and this Agreement shall be deemed to be a security agreement.


ARTICLE VI

ADMINISTRATION AND COLLECTION



    SECTION 6.01.  Designation of Collection Agent.   The servicing,
administration and collection of the Transferred Receivables shall be conducted
by such Person (the "Collection Agent") so designated hereunder from time to
time. Until the Purchaser or its assignee gives notice to the Seller of the
designation of a new Collection Agent, the Seller is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Collection Agent
pursuant to the terms hereof. The Seller agrees that

16

--------------------------------------------------------------------------------

such notice may be given at any time during the existence of an Event of
Termination in the Purchaser's or assignee's discretion. Upon the Seller's
receipt of such notice, the Seller agrees that it will terminate its activities
as Collection Agent hereunder in a manner which the Purchaser (or its designee)
believes will facilitate the transition of the performance of such activities to
the new Collection Agent, and the Seller shall use its best efforts to assist
the Purchaser (or its designee) to take over the servicing, administration and
collection of the Transferred Receivables, including, without limitation,
providing access to and copies of all computer tapes or disks and other
documents or instruments that evidence or relate to Transferred Receivables
maintained in its capacity as Collection Agent and access to all employees and
officers of the Seller responsible with respect thereto. The Purchaser at any
time after giving such notice may designate as Collection Agent itself or any
Person that is a financial institution and/or in the business of servicing pools
of receivables to succeed the Seller or any successor Collection Agent, if such
Person shall consent and agree to the terms hereof. The Collection Agent may,
with the prior consent of the Purchaser, subcontract with any other Person for
the servicing, administration or collection of Transferred Receivables. Any such
subcontract shall not affect the Collection Agent's liability for performance of
its duties and obligations pursuant to the terms hereof.

17

--------------------------------------------------------------------------------




    SECTION 6.02.  Duties of Collection Agent.   (a) The Collection Agent shall
take or cause to be taken all such actions as may be necessary or advisable to
collect each Transferred Receivable from time to time, all in accordance with
applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the Credit and Collection Policy. The Purchaser hereby
appoints the Collection Agent, from time to time designated pursuant to
Section 6.01, as agent to enforce its ownership and other rights in the
Transferred Receivables, the Related Security and the Collections with respect
thereto. In performing its duties as Collection Agent, the Collection Agent
shall exercise the same care and apply the same policies as it would exercise
and apply if it owned the Transferred Receivables and shall act in the best
interests of the Purchaser and its assignees.

    (b) Prior to the 10th Business Day of each Fiscal Month, the Collection
Agent shall prepare and forward to the Purchaser (i) a Monthly Report, relating
to all then outstanding Transferred Receivables, and the Related Security and
Collections with respect thereto, in each case, as of the close of business of
the Collection Agent on the last day of the immediately preceding Fiscal Month,
and (ii) if requested by the Purchaser, a listing by Obligor of all Transferred
Receivables, together with an aging report of such Transferred Receivables.

    (c) So long as any Event of Termination or Incipient Event of Termination
shall have occurred and be continuing, and if the Purchaser (or its assignee)
shall so request, on or prior to the second Business Day of each week, the
Collection Agent shall prepare and forward to the Purchaser or such assignee a
Weekly Report, relating to all then outstanding Transferred Receivables, and the
Related Security and Collections with respect thereto, in each case, as of the
close of business of the Collection Agent on the last day of the immediately
preceding week.

    (d) If no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing, the Seller, while it is the Collection Agent, may,
in accordance with the Credit and Collection Policy, extend the maturity or
adjust the Outstanding Balance of any Transferred Receivable as the Seller deems
appropriate to maximize Collections thereof, or otherwise amend or modify the
terms of any Transferred Receivable.

    (e) The Seller shall deliver to the Collection Agent, and the Collection
Agent shall hold in trust for the Seller and the Purchaser in accordance with
their respective interests, all documents, instruments and records (including,
without limitation, computer tapes or disks) which evidence or relate to
Transferred Receivables.

    (f)  The Collection Agent shall as soon as practicable following receipt
turn over to the Seller or any other Person entitled thereto any cash
collections or other cash proceeds received with respect to Receivables or other
property not constituting Transferred Receivables.

    (g) The Collection Agent also shall perform the other obligations of the
"Collection Agent" set forth in this Agreement with respect to the Transferred
Receivables.


    SECTION 6.03.  Collection Agent Fee.   The Purchaser shall pay to the
Collection Agent, so long as it is acting as the Collection Agent hereunder, a
periodic collection fee (the "Collection Agent Fee") of 0.50% per annum on the
average daily aggregate Outstanding Balance of the Transferred Receivables,
payable on each Settlement Date or such other day during each calendar month as
the Purchaser and the Collection Agent shall agree.


    SECTION 6.04.  Certain Rights of the Purchaser.   (a) The Purchaser may, at
any time, notify the Obligors of Transferred Receivables of the Purchaser's
ownership of the Transferred Receivables. The Seller hereby transfers to the
Purchaser (and its assigns and designees) the exclusive ownership and control of
the Lock-Box Accounts maintained by the Seller for the purpose of receiving
Collections.

18

--------------------------------------------------------------------------------

    (b) At any time during the existence of an Event of Termination or an
Incipient Event of Termination:

     (i) The Purchaser may direct the Obligors of Transferred Receivable that
payment of all amounts payable under any Transferred Receivable shall be made
directly to the Purchaser or its designee.

    (ii) The Seller shall, upon the Purchaser's request and at the Seller's
expense, give notice of the Purchaser's ownership to each Obligor of Transferred
Receivables and direct that payments of all amounts payable under the
Transferred Receivables be made directly to the Purchaser or its designee.

    (iii) At the Purchaser's request and at the Seller's expense, the Seller and
the Collection Agent shall (A) assemble all of the documents, instruments and
other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Transferred Receivables, and the related Contracts and
Related Security, or that are otherwise necessary or desirable to collect the
Transferred Receivables, and shall make the same available to the Purchaser at a
place selected by the Purchaser or its designee, and (B) segregate all cash,
checks and other instruments received by it from time to time constituting
Collections of Transferred Receivables in a manner acceptable to the Purchaser
and, promptly upon receipt, remit all such cash, checks and instruments, duly
indorsed or with duly executed instruments of transfer, to the Purchaser or its
designee. The Purchaser shall also have the right to make copies of all such
documents, instruments and other records at any time.

    (iv) The Seller authorizes the Purchaser to take any and all steps in the
Seller's name and on behalf of the Seller that are necessary or desirable, in
the determination of the Purchaser, to collect amounts due under the Transferred
Receivables, including, without limitation, endorsing the Seller's name on
checks and other instruments representing Collections of Transferred Receivables
and enforcing the Transferred Receivables and the Related Security and related
Contracts.


    SECTION 6.05.  Rights and Remedies.   (a) If the Seller or the Collection
Agent fails to perform any of its obligations under this Agreement, the
Purchaser may (but shall not be required to) itself perform, or cause
performance of, such obligation, and, if the Seller (as Collection Agent or
otherwise) fails to so perform, the costs and expenses of the Purchaser incurred
in connection therewith shall be payable by the Seller as provided in
Section 8.01 or Section 9.04 as applicable.

    (b) The Seller shall perform all of its obligations under the Contracts
related to the Transferred Receivables to the same extent as if the Seller had
not sold or contributed Transferred Receivables hereunder and the exercise by
the Purchaser of its rights hereunder shall not relieve the Seller from such
obligations or its obligations with respect to the Transferred Receivables. The
Purchaser shall not have any obligation or liability with respect to any
Transferred Receivables or related Contracts, nor shall the Purchaser be
obligated to perform any of the obligations of the Seller thereunder.

    (c) The Seller shall cooperate with the Collection Agent in collecting
amounts due from Obligors in respect of the Transferred Receivables.

    (d) The Seller hereby grants to Collection Agent an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of the Seller all steps necessary or advisable to endorse, negotiate or
otherwise realize on any writing or other right of any kind held or transmitted
by the Seller or transmitted or received by Purchaser (whether or not from the
Seller) in connection with any Transferred Receivable.


    SECTION 6.06.  Transfer of Records to Purchaser.   Each Purchase and
contribution of Receivables hereunder shall include the transfer to the
Purchaser of all of the Seller's right and title to and interest in the records
relating to such Receivables and shall include an irrevocable non-exclusive
license to the

19

--------------------------------------------------------------------------------

use of the Seller's computer software system to access and create such records.
Such license shall be without royalty or payment of any kind, is coupled with an
interest, and shall be irrevocable until all of the Transferred Receivables are
either collected in full or become Defaulted Receivables.

    The Seller shall take such action requested by the Purchaser, from time to
time hereafter, that may be necessary or appropriate to ensure that the
Purchaser has an enforceable ownership interest in the records relating to the
Transferred Receivables and rights (whether by ownership, license or sublicense)
to the use of the Seller's computer software system to access and create such
records.

    In recognition of the Seller's need to have access to the records
transferred to the Purchaser hereunder, the Purchaser hereby grants to the
Seller an irrevocable license to access such records in connection with any
activity arising in the ordinary course of the Seller's business or in
performance of its duties as Collection Agent, provided that (i) the Seller
shall not disrupt or otherwise interfere with the Purchaser's use of and access
to such records during such license period and (ii) the Seller consents to the
assignment and delivery of the records (including any information contained
therein relating to the Seller or its operations) to any assignees or
transferees of the Purchaser provided they agree to hold such records
confidential.


ARTICLE VII

EVENTS OF TERMINATION



    SECTION 7.01.  Events of Termination.   If any of the following events
("Events of Termination") shall occur and be continuing:

    (a) The Collection Agent (i) shall fail to perform or observe any term,
covenant or agreement under this Agreement (other than as referred to in
clause (ii) of this subsection (a)) and such failure shall remain unremedied for
five Business Days, or in the case of a failure of the Collection Agent to
deliver any Monthly Report or Weekly Report when required hereunder, three
Business Days or (ii) shall fail to make when due any payment or deposit to be
made by it under this Agreement; or

    (b) The Seller shall fail to make any payment required under Section 2.04(a)
or 2.04(b); or

    (c) Any representation or warranty made or deemed made by or on behalf of
the Seller under or in connection with this Agreement or any information or
report delivered by the Seller pursuant to this Agreement shall prove to have
been incorrect or untrue in any material respect when made or deemed made or
delivered; or

    (d) The Seller shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for 10 Business Days after written
notice thereof shall have been given to the Seller by the Purchaser or its
assignees; or

    (e) The Seller or any of its Affiliates shall fail to pay any principal of
or premium or interest on any of its Debt (other than Debt outstanding under the
Credit Agreement) which is outstanding in a principal amount of at least
$5,000,000 in the aggregate when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or any such Debt shall be
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to repay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or

20

--------------------------------------------------------------------------------

    (f)  Any Purchase or contribution of Receivables hereunder, the Related
Security and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or

    (g) Dal-Tile International, Dal-Tile Group or the Seller shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or any proceeding shall be instituted by or against Dal-Tile
International, Dal-Tile Group or the Seller seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by Dal-Tile International, Dal-Tile Group or the Seller),
either such proceeding shall remain undismissed or unstayed for a period of
45 days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or Dal-Tile International,
Dal-Tile Group or the Seller shall take any corporate action to authorize any of
the actions set forth above in this subsection (g); or

    (h) an Event of Termination shall have occurred under the Sale Agreement; or

    (i)  There shall have occurred any material adverse change in the business,
financial condition or operations of the Seller since December 29, 2000, that
could reasonably be expected to adversely affect the value or collectibility of
the Transferred Receivables or the ability of the Seller to collect Transferred
Receivables or otherwise perform its obligations under this Agreement;

then, and in any such event, the Purchaser may, by notice to the Seller, take
either or both of the following actions: (x) declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Collection Agent, designate itself or another Person that is a
financial institution and/or in the business of servicing pools of receivables
to succeed the Seller as Collection Agent; provided, that, automatically upon
the occurrence of any event (without any requirement for the passage of time or
the giving of notice) described in paragraph (g) of this Section 7.01, the
Facility Termination Date shall occur, the Seller (if it is then serving as the
Collection Agent) shall cease to be the Collection Agent, and the Purchaser (or
its assigns or designees) shall become the Collection Agent. Upon any such
declaration or designation or upon such automatic termination, the Purchaser
shall have, in addition to the rights and remedies under this Agreement, all
other rights and remedies with respect to the Receivables provided after default
under the UCC and under other applicable law, which rights and remedies shall be
cumulative.


ARTICLE VIII

INDEMNIFICATION



    SECTION 8.01.  Indemnities by the Seller.   Without limiting any other
rights which the Purchaser may have hereunder or under applicable law, the
Seller hereby agrees to indemnify the Purchaser and its assigns and transferees
(each, an "Indemnified Party") from and against any and all damages, claims,
losses, liabilities and related costs and expenses, including reasonable
attorneys' fees and disbursements (all of the foregoing being collectively
referred to as "Indemnified Amounts"), awarded against or incurred by any
Indemnified Party arising out of or as a result of this Agreement or the
purchase or

21

--------------------------------------------------------------------------------

contribution of any Transferred Receivables or in respect of any Transferred
Receivable or any Contract, including, without limitation, arising out of or as
a result of:

     (i) the characterization in any Monthly Report or Weekly Report or other
statement made by the Seller of any Transferred Receivable as an Eligible
Receivable which is not an Eligible Receivable as of the date of such Monthly
Report or Weekly Report or statement;

    (ii) any representation or warranty or statement made or deemed made by the
Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;

    (iii) the failure by the Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable or the related Contract to conform
to any such applicable law, rule or regulation;

    (iv) the failure to vest in the Purchaser absolute ownership of the
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, free and clear of any Adverse Claim;

    (v) the failure of the Seller to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables that are, or that purport to be, Transferred Receivables and the
Related Security and Collections in respect thereof, whether at the time of any
Purchase or contribution or at any subsequent time;

    (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor or other financial inability of the Obligor to pay) of
the Obligor to the payment of any Receivable that is, or that purports to be, a
Transferred Receivable (including, without limitation, a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or services
related to such Receivable or the furnishing or failure to furnish such
merchandise or services or relating to collection activities with respect to
such Receivable (if such collection activities were performed by the Seller
acting as Collection Agent);

   (vii) any failure of the Seller, as Collection Agent or otherwise, to perform
its duties or obligations in accordance with the provisions hereof or to perform
its duties or obligations under any Contract;

   (viii) any products liability or other claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Contract;

    (ix) the commingling of Collections of Transferred Receivables by the Seller
or a designee of the Seller, as Collection Agent or otherwise, at any time with
other funds of the Seller or an Affiliate of the Seller;

    (x) any investigation, litigation or proceeding related to this Agreement or
the use of proceeds of Purchases or the ownership of Receivables, the Related
Security, or Collections with respect thereto or in respect of any Receivable,
Related Security or Contract;

    (xi) any failure of the Seller to comply with its covenants contained in
this Agreement;

   (xii) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent which are reasonable and consistent with industry
practice, to the extent in excess of the Collection Agent Fees payable to the
Seller hereunder;

22

--------------------------------------------------------------------------------

   (xiii) any claim brought by any Person other than an Indemnified Party
arising from any activity by the Seller or any Affiliate of the Seller in
servicing, administering or collecting any Transferred Receivable; or

   (xiv) any Transferred Receivable becoming (in whole or in part) a Diluted
Receivable.

It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of or other recourse for the collectibility or payment of the
Transferred Receivables and (ii) that nothing in this Section 8.01 shall require
the Seller to indemnify any Person (A) for Receivables which are not collected,
not paid or uncollectible on account of the insolvency, bankruptcy, or financial
inability to pay of the applicable Obligor, (B) for damages, losses, claims or
liabilities or related costs or expenses to the extent found in a final
non-appealable judgment of a court of competent jurisdiction to have resulted
from such Person's gross negligence or willful misconduct, or (C) for any income
taxes or franchise taxes incurred by such Person arising out of or as a result
of this Agreement or in respect of any Transferred Receivable or any Contract.


ARTICLE IX

MISCELLANEOUS



    SECTION 9.01.  Amendments, Etc.   No amendment or waiver of any provision of
this Agreement or consent to any departure by the Seller therefrom shall be
effective unless in a writing signed by the Purchaser and, in the case of any
amendment, also signed by the Seller, and then such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of any party hereto to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right.


    SECTION 9.02.  Notices, Etc.   All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and be faxed or delivered, to each party
hereto, at its address set forth under its name on the signature pages hereof or
at such other address as shall be designated by such party in a written notice
to the other parties hereto. Notices and communications by facsimile shall be
effective when sent (and shall be followed by hard copy sent by regular mail),
and notices and communications sent by other means shall be effective when
received.


    SECTION 9.03.  Binding Effect; Assignability.   (a) This Agreement shall be
binding upon and inure to the benefit of the Seller, the Purchaser and their
respective successors and assigns; provided, however, that the Seller may not
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Purchaser. In connection with any sale or
assignment by the Purchaser of all or a portion of the Transferred Receivables,
the buyer or assignee, as the case may be, shall, to the extent of its purchase
or assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.

    (b) This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or become Defaulted
Receivables; provided, however, that rights and remedies with respect to any
breach of any representation and warranty made by the Seller pursuant to
Article IV and the provisions of Article VIII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.

23

--------------------------------------------------------------------------------


    SECTION 9.04.  Costs, Expenses and Taxes.   (a) In addition to the rights of
indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Seller agrees to pay on demand all reasonable costs and expenses in connection
with the preparation, execution and delivery of this Agreement and the other
documents and agreements to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Purchaser with respect thereto and with respect to advising the Purchaser as to
its rights and remedies under this Agreement, and the Seller agrees to pay all
costs and expenses, if any (including reasonable counsel fees and expenses), in
connection with the enforcement of this Agreement and the other documents to be
delivered hereunder excluding, however, any costs of enforcement or collection
of Transferred Receivables which are not paid on account of the insolvency,
bankruptcy or financial inability to pay of the applicable Obligor.

    (b) In addition, the Seller agrees to pay any and all stamp and other taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and the Seller agrees to save each Indemnified Party harmless from
and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.


    SECTION 9.05.  No Proceedings.   The Seller hereby agrees that it will not
institute or join any other Person in instituting against the Purchaser any
proceeding of the type referred to in Section 7.01(g) so long as there shall not
have elapsed one year plus one day since the later of (i) the Facility
Termination Date and (ii) the date on which all of the Transferred Receivables
are either collected in full or become Defaulted Receivables.


    SECTION 9.06.  Confidentiality.   Unless otherwise required by applicable
law, each party hereto agrees to maintain the confidentiality of this Agreement
in communications with third parties and otherwise; provided that this Agreement
may be disclosed to (i) third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the other party hereto, and (ii) such party's legal
counsel and auditors and the Purchaser's assignees, if they agree in each case
to hold it confidential; provided, that such party shall have no obligation of
confidentiality in respect of any information which may be generally available
to the public or becomes available to the public through no fault of such party.


    SECTION 9.07.  GOVERNING LAW.   THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT TO THE EXTENT
THAT, PURSUANT TO THE UCC OF THE STATE OF NEW YORK, THE PERFECTION AND THE
EFFECT OF PERFECTION OR NON-PERFECTION OF THE PURCHASER'S OWNERSHIP OF OR
SECURITY INTEREST IN THE RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.


    SECTION 9.08.  Third Party Beneficiary.   Each of the parties hereto hereby
acknowledges that the Purchaser may assign all or any portion of its rights
under this Agreement and that such assignees may (except as otherwise agreed to
by such assignees) further assign their rights under this Agreement, and the
Seller hereby consents to any such assignments. All such assignees, including
parties to the Sale Agreement in the case of assignment to such parties, shall
be third party beneficiaries of, and shall be entitled to enforce the
Purchaser's rights and remedies under, this Agreement to the same extent as if
they were parties thereto, except to the extent specifically limited under the
terms of their assignment.


    SECTION 9.09.  Execution in Counterparts.   This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which when taken together shall constitute one and the
same agreement.

24

--------------------------------------------------------------------------------


    SECTION 9.10.  Consent to Jurisdiction.   (a) Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

    (b) Each party hereto consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to it at its
address specified in Section 9.02. Nothing in this Section 9.10 shall affect the
right of the parties hereto to serve legal process in any other manner permitted
by law.


    SECTION 9.11.  WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED OR DELIVERED PURSUANT HERETO.

    [Remainder of page intentionally left blank.]

25

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

SELLER:   DAL-TILE CORPORATION    
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

Title:    
 
 
7834 C.F. Hawn Freeway
P.O. Box 170130
Dallas, Texas 75217
Attention: Scott Veldman
Facsimile Number: (214) 309-4390
 
 
PURCHASER:
 
DTSC, INC.
 
 
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

Title:    
 
 
c/o Global Securitization Services, LLC
103 Foulk Road, Suite 205-11
Wilmington, Delaware 19803
Attention: Frank B. Bilotta
Facsimile Number: (302) 652-8667
 
 

26

--------------------------------------------------------------------------------

EXHIBIT A
CREDIT AND COLLECTION POLICY

A–1

--------------------------------------------------------------------------------

EXHIBIT B

LOCK-BOX BANKS AND COLLECTION ACCOUNT

Lock-Box Banks

Bank


--------------------------------------------------------------------------------

  P.O. Box

--------------------------------------------------------------------------------

  Account Number

--------------------------------------------------------------------------------

Bank One, N.A.
1717 Main Street
Dallas, Texas 75201   70671   5596297

Collection Account


Bank


--------------------------------------------------------------------------------


 
P.O. Box

--------------------------------------------------------------------------------


 
Account Number

--------------------------------------------------------------------------------

Bank of America, N.A.
901 Main Street
P.O. Box 832409
Dallas, Texas 75202   N.A.   3751842080

B–1

--------------------------------------------------------------------------------




EXHIBIT C



FORM OF DEFERRED PURCHASE PRICE NOTE


    New York, New York
October 26, 2001

    FOR VALUE RECEIVED, DTSC, INC., a Delaware corporation (the "Purchaser"),
hereby promises to pay to DAL-TILE CORPORATION (the "Seller") the principal
amount of this Note, determined as described below, together with interest
thereon at a rate per annum equal at any time to 2.00% per annum above the
current rate of interest quoted for 30 day commercial paper in the Wall Street
Journal under the caption Dealer Commercial Paper, in each case in lawful money
of the United States of America. Capitalized terms used herein but not defined
herein shall have the meanings assigned to such terms in the Purchase and
Contribution Agreement dated as of October 26, 2001 between the Seller and the
Purchaser (such agreement, as it may from time to time be amended, restated or
otherwise modified in accordance with its terms, the "Purchase and Contribution
Agreement"). This Note is the note referred to in the definition of "Deferred
Purchase Price" in the Purchase and Contribution Agreement.

    The aggregate principal amount of this Note at any time shall be equal to
the difference between (a) the sum of the aggregate principal amount of this
Note on the date of the issuance hereof and each addition to the principal
amount of this Note pursuant to the terms of Section 2.02 of the Purchase and
Contribution Agreement minus (b) the aggregate amount of all payments made in
respect of the principal amount of this Note, in each case, as recorded on the
schedule annexed to and constituting a part of this Note, but failure to so
record shall not affect the obligations of the Purchaser to the Seller.

    The entire principal amount of this Note shall be due and payable one year
and one day after the Facility Termination Date or such later date as may be
agreed in writing by the Seller and the Purchaser. The principal amount of this
Note may, at the option of the Purchaser, be prepaid in whole at any time or in
part from time to time. Interest on this Note shall be paid in arrears on each
Settlement Date, at maturity and thereafter on demand. All payments hereunder
shall be made by wire transfer of immediately available funds to such account of
the Seller as the Seller may designate in writing.

    Notwithstanding any other provisions contained in this Note, in no event
shall the rate of interest payable by the Purchaser under this Note exceed the
highest rate of interest permissible under applicable law.

    The obligations of the Purchaser under this Deferred Purchase Price Note are
subordinated in right of payment, to the extent set forth in Section 2.03(c) of
the Purchase and Contribution Agreement, to the prior payment in full of all
Capital, Yield, Fees and other obligations of the Purchaser under the Sale
Agreement.

    Notwithstanding any provision to the contrary in this Deferred Purchase
Price Note or elsewhere, other than with respect to payments specifically
permitted by Section 2.03(c) of the Purchase and Contribution Agreement, no
demand for any payment may be made hereunder, no payment shall be due with
respect hereto and the Seller shall have no claim for any payment hereunder
prior to the occurrence of the Facility Termination Date and then only on the
date, if ever, when all Capital, Yield, Fees and other obligations owing under
the Sale Agreement shall have been paid in full.

    In the event that, notwithstanding the foregoing provision limiting such
payment, the Seller shall receive any payment or distribution on this Deferred
Purchase Price Note which is not specifically permitted by Section 2.03(c) of
the Purchase and Contribution Agreement, such payment shall be

C–1

--------------------------------------------------------------------------------

received and held in trust by the Seller for the benefit of the entities to whom
the obligations are owed under the Sale Agreement and shall be promptly paid
over to such entities.

    The Purchaser hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever.

    Neither this Note, nor any right of the Seller to receive payments
hereunder, shall, without the prior written consent of the Purchaser and (so
long as the Sale Agreement remains in effect or any amounts remain outstanding
thereunder) the Agent under the Sale Agreement, be assigned, transferred,
exchanged, pledged, hypothecated, participated or otherwise conveyed, other than
the pledge of this Note to the administrative agent under the Credit Agreement
(as defined in the Sale Agreement).

    THIS NOTE SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.


 
 
DTSC, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

Title:

C–2

--------------------------------------------------------------------------------


SCHEDULE TO DEFERRED PURCHASE PRICE NOTE


--------------------------------------------------------------------------------

Date
  Addition to Principal Amount
  Amount of Principal Paid Paidor Prepaid
  Unpaid Principal Balance
  Notation Made By


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

C–3

--------------------------------------------------------------------------------




EXHIBIT D



FORM OF PURCHASER LOAN NOTE


    New York, New York
October 26, 2001

    FOR VALUE RECEIVED, DAL-TILE CORPORATION, a Pennsylvania corporation (the
"Company"), hereby promises to pay to DTSC, INC. (the "Lender"), no later than
twelve (12) months from the date hereof or on demand if sooner made, the
aggregate unpaid principal amount of the Purchaser Loans made by the Lender to
the Company under the Purchase and Contribution Agreement referred to below, and
to pay on each Settlement Date interest on the unpaid principal amount of the
Purchaser Loans at a rate per annum equal at all times to 1.625% per annum above
the Eurodollar Rate (as defined in the Sale Agreement) for periods of one month,
in each case in lawful money of the United States of America and in immediately
available funds.

    The date and amount of each Purchaser Loan made by the Lender to the Company
from the date hereof until the repayment of all sums due hereunder, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof.

    This Note is the Purchaser Loan Note referred to in the Purchase and
Contribution Agreement (as amended, restated or otherwise modified from time to
time, the "Purchase and Contribution Agreement") dated as of October 26, 2001
between the Company and the Lender, as the Seller and the Purchaser,
respectively, and evidences Purchaser Loans made by the Lender thereunder.
Capitalized terms used in this Note and not defined herein have the respective
meanings assigned to them in the Purchase and Contribution Agreement.

    The principal amount of this Note may, at the option of the Company, be
prepaid in whole at any time or in part from time to time.

    Notwithstanding any other provisions contained in this Note, in no event
shall the rate of interest payable by the Company under this Note exceed the
highest rate of interest permissible under applicable law.

    The Company hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever with respect to this Note.

    In the event the Lender shall refer this Note to an attorney for collection,
the Company agrees to pay, in addition to unpaid principal and interest, all the
costs and expenses incurred in attempting or effecting collection hereunder,
including reasonable attorney's fees, whether or not suit is instituted.

    THIS NOTE SHALL, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.


 
 
DAL-TILE CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

Name:
Title:

D–1

--------------------------------------------------------------------------------


SCHEDULE TO PURCHASER LOAN NOTE


--------------------------------------------------------------------------------

Date
  Amount of Purchaser Loan
  Amount of Principal Paid Paidor Prepaid
  Unpaid Principal Balance
  Notation Made By


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

D–2

--------------------------------------------------------------------------------




EXHIBIT E

STORE ACCOUNTS


E–1

--------------------------------------------------------------------------------




EXHIBIT F

TRADENAMES AND DOING-BUSINESS-AS NAMES


daltile
Dal-Tile
Dal Tile
American Olean
Dal-Tile International
Dal-Tile Manufacturing,Inc.

F–1

--------------------------------------------------------------------------------
